                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ROBERT JACKSON, JAMES BROOKS, and                             No. C 18-04609 WHA
                                                                         11   KYSER WILSON, individually and on behalf
United States District Court




                                                                              of others similarly situated,
                                                                                                                                            ORDER RE MOTION FOR
                               For the Northern District of California




                                                                         12                  Plaintiffs,                                    CLASS CERTIFICATION
                                                                         13     v.
                                                                         14   LEADERS IN COMMUNITY
                                                                         15   ALTERNATIVES, INC.,

                                                                         16                  Defendant.

                                                                         17                                              /

                                                                         18                                         INTRODUCTION
                                                                         19          In this putative class action under the Racketeer Influenced and Corrupt Organizations
                                                                         20   Act, plaintiffs move for class certification. For the reasons below, the motion is DENIED.
                                                                         21                                            STATEMENT
                                                                         22          The County of Alameda contracted with defendant Leaders in Community Alternatives,
                                                                         23   Inc. to provide an electronic-monitoring program, including GPS and alcohol monitoring, for
                                                                         24   criminal defendants on pre-trial release or home detention. The superior court, the probation
                                                                         25   department and criminal defense attorneys all referred individuals to LCA’s program. Once
                                                                         26   referred, LCA tracked the participants, provided the necessary equipment, and reported any non-
                                                                         27   compliance. On average, 112 Alameda County residents participated in LCA’s electronic
                                                                         28   monitoring on any given day. Plaintiffs Robert Jackson, James Brooks, and Kyser Wilson were
                                                                              among those referred to LCA’s program. LCA required plaintiffs to sign a “Supervision Fee
                                                                          1   Agreement” that imposed a $150 enrollment fee and a commitment to pay $25.50 per day.
                                                                          2   Plaintiffs allege that they all paid LCA amounts they could not afford because LCA threatened to
                                                                          3   “violate” them so that they would return to jail if they failed to pay LCA’s fee (Compl. ¶¶ 1–4,
                                                                          4   47–64, 80–82, 107–25).
                                                                          5          Based on the foregoing, plaintiffs assert a RICO claim based on predicate acts of
                                                                          6   extortion under state and federal law. They seek to certify the following class pursuant to
                                                                          7   Federal Rules of Civil Procedure 23(a) and 23(b)(3):
                                                                          8                   All individuals who have been or will be put on LCA’s Electronic
                                                                                              Monitoring program by the Alameda County Court system from
                                                                          9                   July 31, 2014, until this litigation is complete, who were
                                                                                              threatened with jail by LCA or any of its employees, agents, or
                                                                         10                   representatives.
                                                                         11          This order follows full briefing and oral argument. At an evidentiary hearing in May
United States District Court
                               For the Northern District of California




                                                                         12   2019, three former LCA employees testified. Following the evidentiary hearing, the parties
                                                                         13   submitted supplemental briefing (Dkt. Nos. 68–77, 96–99).
                                                                         14                                               ANALYSIS
                                                                         15          Certification under FRCP 23(b)(3) is a two-step process. Plaintiffs must first show that
                                                                         16   the class meets the following four requirements of FRCP 23(a): (1) the class is so numerous that
                                                                         17   joinder of all members is impracticable; (2) there are questions of law or fact common to the
                                                                         18   class; (3) the claims or defenses of the representative parties are typical of the claims or defenses
                                                                         19   of the class; and (4) the representative parties will fairly and adequately protect the interests of
                                                                         20   the class. Plaintiffs must next establish “that the questions of law or fact common to class
                                                                         21   members predominate over any questions affecting only individual members, and that a class
                                                                         22   action is superior to other available methods for fairly and efficiently adjudicating the
                                                                         23   controversy.” FRCP 23(b)(3). Plaintiffs bear the burden of demonstrating that these
                                                                         24   requirements are met. Mazza v. Am. Honda Motor Co., 666 F.3d 581, 588 (9th Cir. 2012)
                                                                         25   (citation omitted).
                                                                         26          To prove their RICO claim, plaintiffs will need to show (1) the conduct (2) of an
                                                                         27   enterprise (3) through a pattern (4) of racketeering activity. Miller v. Yokohama Tire Corp., 358
                                                                         28   F.3d 616, 620 (9th Cir. 2004). To prove a pattern of racketeering activity, plaintiffs must show


                                                                                                                                2
                                                                          1    that LCA committed at least two predicate offenses within ten years of each other. Turner v.
                                                                          2    Cook, 362 F.3d 1219, 1229 (9th Cir. 2004). Plaintiffs allege that LCA committed predicate
                                                                          3    offenses of extortion under the Hobbs Act, 18 U.S.C. § 1951, and Section 518 of the California
                                                                          4    Penal Code, both of which define extortion as obtaining property from another, with his consent,
                                                                          5    induced by wrongful use of actual or threatened force or fear.
                                                                          6               Plaintiffs describe this case as being “about Alameda County allowing a private company
                                                                          7    . . . to extort money from poor Californians” (Compl. ¶ 1). In an effort to show a pattern of
                                                                          8    extortionate conduct, plaintiffs submitted “declarations” from seven putative class members
                                                                          9    wherein they checked boxes indicating the types of statements made to them by LCA employees.
                                                                         10    For example, a putative class member could indicate whether he was told that he “would be
                                                                         11    incarcerated if [he] was late on payments or did not make full payments” or was told that he
United States District Court
                               For the Northern District of California




                                                                         12    “would or could go to jail if [he] was late on payments or did not make full payments.” The
                                                                         13    survey later allowed the individual to provide “[o]ther comments.” Although all seven
                                                                         14    respondents agreed with counsel’s prepared statement that “[they] could not afford the fees LCA
                                                                         15    charged, but [they] felt coerced to pay and/or that [they] had no choice but to pay because of the
                                                                         16    consequences of nonpayment that LCA told [them] about,” the commonalities end there. Rather,
                                                                         17    the narrative description of LCA’s “threats” vary by individual. For example, Mr. Lackey was
                                                                         18    told that “if [he] didn’t pay [he] would end up back in court,” whereas Mr. Childs explained that
                                                                         19    “LCA threatened [him] with jail or going back to court multiple times.” LCA told Mr. Smith, by
                                                                         20    contrast, that when he was late on payments he “could go to jail[]” (Dkt. No. 55; Hatton Decl.
                                                                         21    Exhs. 8–14).1
                                                                         22               Plaintiffs also submitted declarations from five former (and seemingly disgruntled) LCA
                                                                         23    employees. As these declarations highlight, conversations between these employees and their
                                                                         24    clients regarding the possibility of jail varied. While Ms. Barrera said that “it was an every day
                                                                         25    thing to hear case managers tell people they would go to jail if they did not pay,” Ms. Ambriz
                                                                         26    overheard case managers telling clients “that they needed to make their payments because
                                                                         27
                                                                                      1
                                                                                         Following a discovery hearing, an order directed LCA to produce contact information for 20
                                                                         28   randomly-assigned former LCA clients. Of those twenty clients, plaintiffs’ counsel succeeded in contacting
                                                                              nine individuals, seven of which filled out plaintiffs’ survey.

                                                                                                                                       3
                                                                          1    otherwise they would be terminated from the program and, ultimately, thrown in jail.” Ms.
                                                                          2    Vargas, in turn, stated in her declaration that she “heard clients being told it was either ‘this’
                                                                          3    (comply with LCA) ‘or jail’ during enrollment as a way to ensure they would make payments in
                                                                          4    the future” (Hatton Decl. Exhs. 3–7). Because the declarations failed to make clear whether, and
                                                                          5    the extent to which, LCA employees uniformly communicated the possibility of jail to program
                                                                          6    participants in connection with a failure to pay, the undersigned judge directed three of the
                                                                          7    declarants to attend an evidentiary hearing to testify.
                                                                          8                During the evidentiary hearing, former-LCA employees Yvette Barrera, Maria Vargas
                                                                          9    and Claudia Canas spoke to the “fearful tactics” they and other LCA employees used to obtain
                                                                         10    payments. The context and wording of the “threats” the former employees purportedly made
                                                                         11    varied. For example, Ms. Barrera testified that she and other LCA employees “would tell the
United States District Court
                               For the Northern District of California




                                                                         12    clients that we had to do an Incident Report and we would tell them that if they didn’t make a
                                                                         13    payment, they would have to go back to jail.” Ms. Barrera was directed by her superiors to “Just
                                                                         14    send an Incident Report. Tell them what could happen, and that was going back to jail.” She
                                                                         15    also explained that she used these “fearful tactics” with “starting clients only” (Tr. at 6:15–17,
                                                                         16    11:17–12:12).
                                                                         17                Ms. Vargas, in turn, testified that if her LCA clients “refused to give a payment” or were
                                                                         18    “completely non-compliant” then she would tell them “it would be this or jail.” She elaborated
                                                                         19    that if after multiple warnings the participant still failed to pay, she would send a violation report
                                                                         20    to the client and the court and “take the bracelet back off and basically that would mean them
                                                                         21    going back to jail in that sense.” Ms. Vargas explained that when she told participants that she
                                                                         22    would be writing an incident report, “clients would freak out because they knew so many
                                                                         23    Incident Reports coming back to a judge would mean, like, oh, I’m not doing what I’m supposed
                                                                         24    to be doing, which means could result in jail.” She later described this same tactic as telling
                                                                         25    clients “they are going to go to jail if they don’t follow through.” At other times, she described
                                                                         26    these advisements regarding the possibility of jail as “friendly” (Tr. at 45:11–47:11, 64:6–13).2
                                                                         27
                                                                         28            2
                                                                                         In addition to sending the incident report to the court, a copy would also be sent to the participant’s
                                                                              attorney (Tr. at 52:12–16).

                                                                                                                                          4
                                                                          1          Finally, Ms. Canas testified that she observed LCA employees “threatening” and
                                                                          2   “instill[ing] fear” during initial intake meetings with program participants (Tr. at 76:19–77:2):
                                                                          3                   I believe something along the lines if a client asked, well, what
                                                                                              would happen if the fees aren’t up to date. And they were
                                                                          4                   instructed that a Violation Report gets sent out to their jurisdiction.
                                                                                              So it could have been the county in Oakland, but personally for
                                                                          5                   myself, because I was in Marin, it was to the parole board and it
                                                                                              was depending upon them how they would determine that. But it
                                                                          6                   was always with — the possibility of going to jail was always
                                                                                              adamant about that. It was always at the front force of it.
                                                                          7
                                                                              Ms. Canas further explained that the “possibility of jail time” was something that program
                                                                          8
                                                                              participants “were always told.” When defense counsel asked Ms. Canas “the difference in [her]
                                                                          9
                                                                              mind between a threat and a consequence,” she responded, “[a] threat is something that you’re
                                                                         10
                                                                              constantly reminding the person of. A consequence is something you only say once.” She
                                                                         11
United States District Court




                                                                              denied telling a client “If you don’t pay this fee, you’re going to jail,” explaining that she would
                               For the Northern District of California




                                                                         12
                                                                              instead say, “You are aware that if your fees aren’t brought to date the possibility of jail time is
                                                                         13
                                                                              there for you” (Tr. at 77:5–78:12, 89:5–9, 91:7–13).
                                                                         14
                                                                                     This evidentiary record demonstrates that maintaining a class action under FRCP
                                                                         15
                                                                              23(b)(3) is inappropriate in this case. It is undisputed that no formal training or policy required
                                                                         16
                                                                              or encouraged LCA employees to threaten putative class members. Nor were any allegedly
                                                                         17
                                                                              extortionate threats made in writing. Rather, plaintiffs’ RICO claim is premised on allegations
                                                                         18
                                                                              that LCA employees orally and wrongfully threatened putative class members with jail if they
                                                                         19
                                                                              failed to pay LCA’s fees. Yet LCA clearly does not engage in extortion merely by demanding
                                                                         20
                                                                              fees properly owed under its electronic-monitoring program. As currently defined, however, the
                                                                         21
                                                                              proposed class includes not only individuals who were “threatened with jail” when they could
                                                                         22
                                                                              not pay, but also includes individuals who were “threatened with jail” when they would not pay.
                                                                         23
                                                                              Indeed, while the complaint describes this case as being about Alameda County allowing LCA
                                                                         24
                                                                              “to extort money from poor Californians,” Alameda County participants have a wide-range of
                                                                         25
                                                                              income levels (Essex Decl. ¶ 18; Crandall Decl. ¶ 30).
                                                                         26
                                                                                     It is also undisputed that LCA employees do not engage in extortion simply by informing
                                                                         27
                                                                              participants that they will submit an incident report to the court if the individual fails to comply
                                                                         28
                                                                              with the program’s requirements. Jail is a potential sanction that a court may impose if an

                                                                                                                                5
                                                                          1   individual willfully refuses to pay their fees, see Cal. Penal Code § 1203.016(b)(4), and
                                                                          2   plaintiffs’ counsel has rightfully conceded that LCA has an ethical obligation to inform program
                                                                          3   participants that a possible consequence of nonpayment is returning to jail (Tr. at 103:11–22). A
                                                                          4   key issue at trial will accordingly be whether LCA employees referenced the possibility of jail as
                                                                          5   an appropriate advisements of the program’s requirements or, rather, as an extortionate threat
                                                                          6   made to wrongfully instill fear and profit LCA. At most, the testimony presented at the
                                                                          7   evidentiary hearing could provide a common method of proving that LCA employees had an
                                                                          8   Alameda County-wide practice of acting as bill collectors and reminding clients that they might
                                                                          9   go to jail if they failed to pay. This does not, however, amount to a common method of proving
                                                                         10   a pattern of extortionate threats in the furtherance of a RICO enterprise.
                                                                         11          Even with the testimony of former LCA employees and clients, resolving plaintiffs’
United States District Court
                               For the Northern District of California




                                                                         12   RICO claim will require individualized inquiries into the circumstances surrounding oral
                                                                         13   communications between LCA employees and putative class members. Relevant circumstances
                                                                         14   include whether LCA employees said that jail would certainly follow non-payment or whether
                                                                         15   they merely referenced jail as a possible sanction within the court’s discretion. Also relevant is
                                                                         16   whether the communication followed a putative class member’s failure to pay because of valid
                                                                         17   financial constraints, or whether jail was invoked after a willful failure to adhere to LCA’s
                                                                         18   program. Yet another relevant circumstance will be the timing of LCA’s advisement regarding
                                                                         19   jail. Ms. Canas explained that she referenced the possibility of jail when a new participant asked
                                                                         20   her what would happen if he failed to pay LCA’s fees. In Ms. Canas’s view, it was appropriate
                                                                         21   to advise new participants about the possibility of jail if they failed to adhere to the program, but
                                                                         22   that the advisement became a threat once LCA “constantly remind[ed] the person” about it. Ms.
                                                                         23   Barrera, however, explained that she only used “fearful tactics” with “starting clients.” Even the
                                                                         24   tone of a statement could be relevant to the extortion inquiry. While Ms. Barrera described
                                                                         25   “scaring” program participants, Ms. Vargas said that advisements regarding jail were sometimes
                                                                         26   “friendly.” These individualized issues would predominate at trial.
                                                                         27          Plaintiffs’ non-binding authorities are distinguishable. In McMahon Books, Inc. v.
                                                                         28   Willow Grove Association, 108 F.R.D. 32 (E.D. Pa. 1985) (Judge Donald VanArtsdalen), the


                                                                                                                                6
                                                                          1   tenants of a shopping mall sued the owners and operators of the mall to recover alleged
                                                                          2   overcharges in connection with the plaintiffs’ leases. Although the plaintiffs succeeded in
                                                                          3   obtaining class certification on a RICO claim, that claim was predicated on mail fraud, not oral
                                                                          4   threats. Id. at 39. Although the plaintiffs also alleged oral misrepresentations, the record
                                                                          5   showed that the oral misrepresentations “appear[ed] to be similar for each tenant.” Id. at 37.
                                                                          6   And in In re U.S. Foodservice Inc. Pricing Litigation, 729 F.3d 108, 112 (2d Cir. 2013), the
                                                                          7   plaintiff-customers alleged that a large food distributor had engaged in a fraudulent overbilling
                                                                          8   scheme in violation of RICO. In upholding the district court’s certification of the RICO claim
                                                                          9   based on mail fraud and wire fraud, the appellate court explained that uniform
                                                                         10   misrepresentations had been made to all class members and the claim was therefore susceptible
                                                                         11   to generalized proof. Id. at 118. Here, by contrast, there is no uniformity in how “threats of jail”
United States District Court
                               For the Northern District of California




                                                                         12   were made to putative class members.
                                                                         13          Finally, at oral argument plaintiffs’ counsel referenced an instance in which a district
                                                                         14   court certified an extortion-based RICO claim. Westways World Travel, Inc. v. AMR Corp., 218
                                                                         15   F.R.D. 223 (C.D. Cal. 2003) (Judge Robert Timlin). Notably, however, a later decision in that
                                                                         16   same case decertified the RICO claim for class treatment. As Westways explained, “[c]lass
                                                                         17   certification for an extortion claim is only viable if it is susceptible to class-wide proof,” yet a
                                                                         18   determination of the defendant’s liability for extortion would “require ‘a fact-intensive inquiry’
                                                                         19   into [the defendant’s] legal and contractual relationship” with each putative class member to
                                                                         20   determine whether the relevant conduct amounted to extortion. Westways World Travel, Inc. v.
                                                                         21   AMR Corp., No. 99-cv-00386, 2005 WL 6523266, at *8 (C.D. Cal. Feb. 24, 2005) (Judge Robert
                                                                         22   Timlin), aff’d, 265 Fed. Appx. 472 (9th Cir. 2008). Similarly, here, plaintiffs’ own evidence
                                                                         23   demonstrates that determining whether or not a “threat” by LCA was, in fact, unlawful extortion
                                                                         24   will require a fact-intensive inquiry into each LCA employee’s relationship with the particular
                                                                         25   putative class member.
                                                                         26          For the reasons explained above, plaintiffs have failed to carry their burden under FRCP
                                                                         27   23(b)(3) of showing that common issues of fact or law will predominate in resolving their RICO
                                                                         28   claim. The motion for class certification is accordingly DENIED.


                                                                                                                                 7
                                                                          1                                            CONCLUSION
                                                                          2          For the foregoing reasons, plaintiffs’ motions for class certification is DENIED. This case
                                                                          3   will proceed to trial as scheduled on an individual basis.
                                                                          4
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: June 6, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                          8                                                        UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               8
